IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                August 19, 2008
                                No. 08-40045
                             Conference Calendar             Charles R. Fulbruge III
                                                                     Clerk

EDWARD RAIFSNIDER

                                            Petitioner-Appellant

v.

UNITED STATES OF AMERICA

                                            Respondent-Appellee


                 Appeal from the United States District Court
                      for the Eastern District of Texas
                           USDC No. 1:07-CV-959


Before GARZA, CLEMENT, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Edward Raifsnider, federal prisoner # 10389-045, appeals the district
court’s denial of his 28 U.S.C. § 2241 petition. In his petition, Raifsnider, who
was convicted of being a felon in possession of firearms and was sentenced to a
180-month term of imprisonment based on his prior violent felony convictions,
attacked the constitutionality of 18 U.S.C. § 924(e)(2)(B)(ii). The district court
determined that Raifsnider was challenging his conviction and his sentence and



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 08-40045

that Raifsnider could not proceed under § 2241 because his claim did not satisfy
the savings clause of 28 U.S.C. § 2255(e).
      Raifsnider argues that § 2241 can be used to attack the constitutionality
of a criminal statute. Here, however, Raifsnider’s constitutional challenge is, in
effect, an attack on his 15-year mandatory minimum sentence. A motion under
§ 2255 provides the primary means of “collaterally attacking a federal sentence.”
Tolliver v. Dobre, 211 F.3d 876, 877 (5th Cir. 2000).
      Raifsnider has not pointed to any retroactively applicable Supreme Court
decision that applies to his claim, nor has he shown that his claim was foreclosed
by circuit law at the time when it should have been raised. Raifsnider has not
met his burden to show that he is entitled to proceed under the savings clause.
See Reyes-Requena v. United States, 243 F.3d 893, 904 (5th Cir. 2001); see also
Padilla v. United States, 416 F.3d 424, 425-26 (5th Cir. 2005).
      Raifsnider requests that this court consider his claim pursuant to a writ
of audita querela. Because Raifsnider’s claim regarding the constitutionality of
the statute under which he was sentenced is not a “legal defense arising after
judgment,” he cannot proceed under a writ of audita querela. See Jimenez v.
Trominski, 91 F.3d 767, 768 (5th Cir. 1996).
      AFFIRMED.




                                        2